—Order and judgment (one paper), Supreme Court, New York County (Shirley Fingerhood, J.), entered February 18, 1993, which granted plaintiffs motion *333for summary judgment in lieu of complaint, with related relief, and awarded plaintiff a total amount of $25,100, unanimously affirmed, without costs.
Defendant does not dispute that he executed the subject promissory note, or that the judgment amount remained due and owing when this action was commenced. Defendant’s counterclaims, based on unfocused and unspecific allegations of harassment and discrimination, do not arise from the same underlying transaction, are separable from the main cause of action (cf., Beninati v Hanley, 95 AD2d 816), and are not a bar to the entry of judgment in favor of plaintiff.
Defendant’s challenges to the willingness of the corporate party to join the action as a plaintiff, and to the IAS Court’s conclusion that initials on the promissory note refer to that party are improperly asserted for the first time on appeal, since they could have been countered factually if they had been made before the IAS Court (see, City of New York v Stack, 178 AD2d 355, lv denied 80 NY2d 753). Were we to consider these arguments, we would conclude that they are meritless.
We have considered defendant’s remaining arguments, and find them to be without merit. Concur — Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.